AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                   Page 1 ofl



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                 JUDGMENT IN A CRIMINAL CASE
                                 v.                                                            (For Offenses Committed On or After November 1, 1987)


                          Rafael Tovar-Garcia                                                  Case Number: 3: 18-mj-22320-RBB

                                                                                              Gerard J effre
                                                                                              Defendant's Attorney


REGISTRATION NO. 80207298
                                                                                                                                    OCT 2 4 2018
THE DEFENDANT:
 1251 pleaded guilty to count( s) _:_l.::o.:.f.:::C.:::o.::m2p::la=i.::n.:.t-------------1-SOOCLl'IE-!fR;J'lKiN,-ilu~.s>+.~D!(;IS:+T.eR"'IC.(;TJl.Cido,_,ua!R'llT'IJA
 D was found guilty to count( s)                                                                                                                   OE r>UTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                              Count Number(s)
8:1325(a)(2)                        ILLEGAL ENTRY (Misdemeanor)                                                                    1


 D The defendant has been found not guilty on count(s)
                                                                                    ------------------~

 D Count(s)                                                                                    dismissed on the motion of the United States.
                    ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 1251   Assessment: $10 WAIVED          1251 Fine: WAIVED
1251    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the     defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday, October 24, 2018
                                                                                          Date of Imposition of Sentence



                                                                                         HitisL~LOCK
                                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                     3: l 8-mj-22320-RBB
